     Case 5:19-cv-00172 Document 9 Filed 06/23/20 Page 1 of 2 PageID #: 44



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


JAMES ALLEN CLEMENTS,

               Plaintiff,

v.                                                          CIVIL ACTION NO. 5:19-cv-00172

WV DIVISION OF CORRECTIONS
AND REHABILITATION, et al.,

               Defendants.

                                             ORDER

               Pending is Plaintiff James Allen Clements’ Complaint instituting an action pursuant

to 42 U.S.C. § 1983 [Doc. 2], filed on March 7, 2019.

               This action was previously referred to the Honorable Omar J. Aboulhosn, United

States Magistrate Judge, for submission of proposed findings and a recommendation (“PF&R”).

Magistrate Judge Aboulhosn filed his PF&R on March 13, 2020. Magistrate Judge Aboulhosn

recommended that the Court dismiss Mr. Clements’ Complaint without prejudice and remove this

matter from the Court’s docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-
     Case 5:19-cv-00172 Document 9 Filed 06/23/20 Page 2 of 2 PageID #: 45



Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s

findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on May 29, 2020.

No objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 6], DISMISSES Mr. Clements’

Complaint without prejudice [Doc. 2], and DIRECTS the Clerk to remove this matter from the

Court’s docket.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                     ENTERED: June 23, 2020




                                                 2
